 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20
 
EMPLOYMENT AGREEMENT


BETWEEN:


 
GREG LANG, Business person, of 5 Cobblewood Cove, Sandy, UT, USA, 84092



(the “Executive”)


AND:


 
NOVAGOLD RESOURCES ALASKA, INC., a company incorporated pursuant to the laws of
Alaska and having its registered office c/o NOVAGOLD RESOURCES INC. in British
Columbia at Suite 2300 – 200 Granville Street, Vancouver, British Columbia, V6C
1S4



 
(the “Company”)





WHEREAS:


A. The Company is a natural resource company currently engaged in the
acquisition and exploration of mineral properties;


B. The Company wishes to employ the Executive, and the Executive wishes to
supply his services, in the capacity of President & CEO of the Company, on the
terms and conditions set out in this Agreement;


C. The Company and the Executive desire that this employment relationship and
the terms thereof be formally embodied in this Agreement;


D. The Company is a wholly owned subsidiary of NovaGold Resources Inc., a
company incorporated under the laws of British Columbia (“NovaGold”);


E. NovaGold wishes to employ the Executive, and the Executive wishes to supply
his services, in the capacity of President & CEO of the NovaGold, on the terms
and conditions set out in a separate employment Agreement executed
contemporaneously with the execution of this Agreement and dated January 9, 2012
(the “Canada Agreement”);


F. The Company, NovaGold and the Executive intend that during the term of this
Agreement, the Executive will serve as President and CEO of the Company and as
President and CEO of NovaGold, and that a breach or termination by either party
of this Agreement will be considered a breach or termination of the Canada
Agreement, and vice versa;
 
 
 

--------------------------------------------------------------------------------

 


THEREFORE in consideration of the recitals, the following covenants and the
payment of one dollar made by each party to the other, the receipt and
sufficiency of which are acknowledged by each party, the parties agree on the
following terms:




1.  
ENGAGEMENT AND DURATION

 
1.1  
Engagement

 
 
The Company hereby employs the Executive as President & CEO and the Executive
accepts such employment.  The Executive shall also serve as President and CEO
of  NovaGold pursuant to the “Canada Agreement”.

 
1.2  
Term

 
 
The Executive's employment pursuant to the terms of this Agreement shall
commence effective January 9, 2012 and shall continue indefinitely, unless and
until terminated as set forth herein.



1.3  
At-Will Employment

 
 
The Executive’s employment is at-will, and either the Executive or the Company
may terminate the relationship at any time, with or without prior notice, except
as especially provided for in Articles 6 or 7 of this Agreement.



2.  
DUTIES

 
2.1  
Performance of Duties

 
 
The Executive shall act as President & CEO, and the Executive shall perform such
services and duties as are normally provided by a President & CEO of a company
in a business and of a size similar to the Company’s, and such other services
and duties as may reasonably be assigned from time to time.  Without in anyway
limiting the foregoing, the Executive will be responsible for the duties set out
in Schedule A hereto.



2.2  
Other Boards or Committees

 
 
The Executive’s performance of reasonable personal, civic or charitable
activities or the Executive’s service on any boards or committees of any private
or public companies shall not be deemed to interfere with the performance of the
Executive’s services and responsibilities to the Company pursuant to this
Agreement, so long as there is no conflict between the business of the Company
and the business of the private or public companies.  The Executive agrees to
inform the Board of Directors of the Company (“Board”) forthwith upon the
Executive being nominated to any such board or committee.  The Executive’s right
to participate on such boards or committees shall be subject to approval of the
Board, which approval will not be unnecessarily withheld.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.3  
Reporting

 
 
The Executive shall report directly to the Board.



2.4  
Instructions

 
 
The Executive will, subject to the terms of this Agreement, comply promptly and
faithfully with the reasonable and lawful instructions, directions, requests,
rules and regulations of the Board.



3.  
REMUNERATION AND BENEFITS

 
3.1  
Salary

 
 
The Company shall pay to the Executive for his services under this Agreement an
annual salary of US$420,000, subject to all applicable statutory deductions and
payable in substantially equal installments on the dates that the Company has
established for paying wages to its employees.



3.2  
Inducement Shares

 
 
As an inducement to enter into this Agreement, the Company will, subject to
approval of the Toronto Stock Exchange and applicable securities laws, arrange
to issue the Executive 200,000 common shares of NovaGold.  The entitlement to
shares pursuant to this section 3.2 may be settled on a net withholding basis in
order to satisfy any tax obligations of the Executive arising out of the grant
of shares set out herein.  Any such withholding will be satisfied by the Company
on a cash basis at the then market price of the NovaGold’s shares, and the
Executive will be issued that number of shares equal to 200,000 multiplied by
(100% - the anticipated percentage withholding obligation).



3.3  
Annual Review

 
 
The annual salary referred to in section 3.1 shall be reviewed at least annually
by the Board in consultation with the Executive.  The compensation committee of
the Board ("Compensation Committee") shall make recommendations to the Board
regarding appropriate salary adjustments.  The annual salary referred to in
section 3.1 shall be increased by such amount as is determined by the Board or
the Compensation Committee in its sole discretion taking into consideration the
performance of the Executive and the performance of the Company provided,
however, that in no event shall the annual salary be less than the annual salary
payable in the previous fiscal year.



3.4  
Reimbursement of Expenses

 
 
The Company shall reimburse the Executive for all reasonable expenses incurred
by him in the performance of this Agreement provided that the Executive provides
the Company with written expense accounts with respect to each calendar
month.  The Company will provide the Executive with, or reimburse the Executive
for, services and fees necessary for the performance of the Executive's duties
including, but not limited to, membership in the Executive's professional
institute, stock information accounts and fax lines.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.5  
Medical Benefits

 
 
The Company shall provide the Executive with group life, long-term disability,
extended medical and dental insurance coverage (“benefit coverage”) in
accordance with the terms of the benefit plans in effect from time to time and,
to the extent provided by such plans, the Company shall extend medical and
dental insurance coverage to the Executive’s spouse and child dependants.  The
Company may, in the Company’s discretion, change such benefit coverage or amend
such benefits from time to time, as long as such changes do not apply solely to
the Executive.



3.6  
Directors and Officers Liability Insurance

 
 
The Company shall provide the Executive with directors’ and officers’ liability
insurance appropriate to the nature of his responsibilities under this
Agreement.  The directors’ and officers’ liability insurance will be subject to
the terms and conditions of the insurance policy’s coverage.



3.7  
Vacation

 
 
The Executive shall be entitled to five weeks of paid vacation for each fiscal
year of the Company.  The Executive shall be entitled to a pro-rata portion of
the Executive’s vacation entitlement for any part year of employment.  The
Executive shall take such vacation only at times approved in advance by the
Board, which approval shall not be unreasonably withheld.  The Executive shall
be covered by the Company’s vacation policy for banking of vacation days.  In
addition, the Executive shall be entitled to statutory holidays and the number
of paid holidays provided for under the policies and procedures of the Company,
as they exist from time to time.  For the avoidance of doubt, the Executive is
entitled to a total of five weeks of paid vacation from his responsibilities as
President and CEO of the Company and of NovaGold, and the terms of this
Agreement and of the Canada Agreement regarding paid vacation will be
interpreted accordingly.

 
3.8  
Equipment

 
The Company shall provide the Executive with such equipment as the Executive and
Board agree is necessary for performance of the Executive's duties which shall
include a computer, fax machine, personal digital assistant and a cell phone for
use in carrying out Company business.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
3.9  
Annual Incentive Program

 
The Executive shall be entitled to participate in the Company’s Annual Incentive
Program (the “Annual Incentive Program”) according to the terms of the Annual
Incentive Program which Annual Incentive Program the Company may, in the
Company’s discretion, change or amend from time to time.  Any payments made to
the Executive by affiliates of the Company, including NovaGold, shall be taken
into consideration when assessing payments made pursuant to the Annual Incentive
Plan.
 
3.10  
Other Benefits

 
In addition to any other compensation or benefits to be received by the
Executive pursuant to this Agreement, the Executive shall be eligible to
participate in all executive benefits which NovaGold may from time to time
provide to its senior executives.  For greater certainty, and among other
things, the Executive shall be eligible to participate in NovaGold's Stock Award
Plan (“Option Plan”) and Performance Share Unit Plan (“PSU Plan”), as amended
from time to time.  All stock option and performance share unit (“PSU”) grants
are at the discretion of NovaGold’s Board of Directors and are subject to, and
will be made in accordance with, the guidelines of the Toronto Stock Exchange
and the Option Plan or PSU Plan, as applicable.


In recognition of your appointment, you will receive an initial grant of 500,000
options, to be issued and priced on a date to be determined by NovaGold’s
Compensation Committee, in accordance with the requirements of the Toronto Stock
Exchange and applicable securities laws.  One third of these options vest upon
commencement of your employment, with the second 1/3 to vest on the first
anniversary of your employment and the final 1/3 to vest on the second
anniversary of your employment.  The terms and conditions of the options,
including the manner of exercise, will be in accordance with the terms of the
Plan and the requirements of the Toronto Stock Exchange and applicable
securities laws.  Any stock options granted to the Executive shall have an
exercise price that is not less than the fair market value of the stock on the
date of the grant and otherwise satisfies the requirements specified in U.S.
Treasury Regulation 1-409A-1(b)(5)(i)(A).


 
In further recognition of your appointment, you will receive an initial grant of
100,000 PSUs upon the commencement of your employment.  These PSUs vest upon the
same performance criteria as those set by NovaGold with respect to its 2011 long
term incentive grants. The terms and conditions of the PSUs will be in
accordance with the terms of the PSU Plan and the requirements of the Toronto
Stock Exchange, applicable securities laws, and U.S. federal income tax laws to
the extent they are applicable.

 
3.11  
Payroll

 
 
The Company may at its election provide remuneration and benefits set out in
Article 3 of this Agreement through an affiliate of the Company.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
4.  
CONFIDENTIALITY AND NON-DISCLOSURE

 
4.1  
“Confidential Information”

 
The term “Confidential Information” means any and all information concerning any
aspect of the Company not publicly disclosed, which the Executive may receive or
develop as a result of his engagement by or involvement with the Company, and
including all technical data, concepts, reports, programs, processes, technical
information, trade secrets, systems, business strategies, financial information
and other information unique to the Company.  All Confidential Information,
including notes, diagrams, maps, reports, notebook pages, memoranda, sample
materials and any excerpts thereof that include Confidential Information are the
property of the Company or parties for whom the Company acts as agent or who are
customers of the Company, as the case may be, and are strictly confidential to
the Company and/or such parties.  The Executive shall not make any unauthorized
disclosure or use of and shall use his best efforts to prevent unauthorized
disclosure or use of such Confidential Information.
 
4.2  
Equitable Remedies

 
The Executive acknowledges that any unauthorized disclosure or use of such
Confidential Information by the Executive may result in material damages to the
Company and that the Company shall be entitled to seek injunctive relief or any
other legal or equitable remedy to prohibit, prevent or enjoin unauthorized
disclosure or use of Confidential Information by the Executive.  Executive
hereby waives the need for the Company to post any bond or security in
connection therewith.  The Executive acknowledges and agrees that his
unauthorized disclosure or use of Confidential Information will cause
irreparable harm to the Company that could not be adequately compensated by
damages.  This section 4.2 shall not affect any damages or other remedies to
which the Company may be entitled under this Agreement, at law or in equity,
arising from any breaches of such liabilities or obligations by Executive,
including but not limited to all remedies at law.
 
4.3  
Use of Confidential Information

 
Except as authorized by the Company, the Executive will not:
 
(a)  
duplicate, transfer or disclose nor allow any other person to duplicate,
transfer or disclose any of the Company’s Confidential Information; or

 
(b)  
use the Company’s Confidential Information without the prior written consent of
the Company.

 
4.4  
Protection of Confidential Information

 
The Executive will safeguard all Confidential Information at all times so that
it is not exposed to or used by unauthorized persons, and will exercise at least
the same degree of care used to protect the Executive’s own Confidential
Information.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
4.5  
Exception

 
The restrictive obligations set forth above shall not apply to the disclosure or
use of any information which:
 
(a)  
is or later becomes publicly known under circumstances involving no breach of
this Agreement by the Executive;

 
(b)  
is already known to the Executive at the time of receipt of the Confidential
Information;

 
(c)  
is lawfully made available to the Executive by a third party;

 
(d)  
is disclosed by the Executive pursuant to a requirement of a governmental
department or agency or disclosure is otherwise required by operation of law,
provided that the Executive gives notice in writing to the Company of the
required disclosure immediately upon his becoming advised of such required
disclosure and provided also that the Executive delays such disclosure so long
as it is reasonably possible in order to permit the Company to appeal or
otherwise oppose such required disclosure and provides the Company with such
assistance as the Company may reasonably require in connection with such appeal
or other opposition;

 
(e)  
is disclosed to a third party under an approved confidentiality agreement; or

 
(f)  
is disclosed in the course of the Executive's proper performance of the
Executive's duties under this Agreement.

 
4.6  
Removal of Information

 
The Executive will not, without the written consent of the Board, remove any
information relating to the Company, or any third party with which the Company
is conducting business from the premises where the Executive is working, unless
required in the normal course of his duties.
 
4.7  
New Discoveries

 
Any inventions, discoveries or improvements in systems, methods and processes
made by the Executive in the course of his employment and any mineral
discoveries and opportunities to acquire mineral assets or interests therein
which come to the Executive will be disclosed to the Company forthwith and shall
belong to and be the absolute property of the Company.


4.8  
Survival

 
The provisions of this Article 4 shall survive the termination of this
Agreement.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
4.9  
Non-Solicitation

 
The Executive shall not, for a period of six (6) months following the
termination of the Executive’s employment for any reason, without the prior
written consent of the Board, for his/her account or jointly with another,
either directly or indirectly, for or on behalf of himself/herself or any
individual, partnership, corporation or other legal entity, as principal, agent,
employee or otherwise, solicit, influence, entice or induce, attempt to
solicit, influence, entice or induce:


(a)  
any person who is employed by the Company or any affiliated company to leave
such employment; or

 
(b)  
any person, firm or corporation whatsoever, who or which has at any time in the
last two (2) years of his/her employment with the Company or any predecessor of
the Company, been a customer of the Company, an affiliate company, or of any of
their respective predecessors, provided that this subsection shall not prohibit
the Executive from soliciting business from any such customer if the business is
in no way similar to the business carried on by the Company, an affiliated
company, any of their respective predecessors, subsidiaries or associates to
cease its relationship with the Company or any affiliated company.

 
The Executive agrees that all restrictions contained in this Agreement are
reasonable and valid and all defenses to the strict enforcement thereof by the
Company are waived by the Executive.
 
4.10  
Equitable Relief

 
The Executive agrees that, in the event he/she violates any of the restrictions
referred to in this Article 4 the Company shall suffer irreparable harm and
shall be entitled to preliminary and permanent injunctive relief and any other
remedies in law or in equity which the court deems fit.  Executive hereby waives
the need for the Company to post any bond or security in connection
therewith.  This section 4.10 shall not affect any damages or other remedies to
which the Company may be entitled under this Agreement, at law or in equity,
arising from any breaches of such liabilities or obligations by Executive,
including but not limited to all remedies at law.
 
5.  
DELIVERY OF RECORDS

 
Upon the termination of the employment of the Executive by the Company, or at
any time the Company requests, the Executive will deliver to the Company all
books, records, lists, brochures and other property, including any Confidential
Information, belonging to the Company or developed in connection with the
business of the Company, and will execute such transfer documentation as is
necessary to transfer such property or intellectual property to the Company.
 
 
- 8 -

--------------------------------------------------------------------------------

 


6.  
TERMINATION

 
6.1  
The Executive’s Right to Terminate

 
The Executive may terminate his obligations under this Agreement:


(a)  
at any time upon providing three months’ notice in writing to the Company; or

 
(b)  
upon a material breach or default of any material term of this Agreement by the
Company provided that the Executive advises the Company in writing of such
breach or default within ninety (90) days of the date the Executive has become
aware (or reasonably should have become aware) of the breach or default, and the
Company has not cured such breach or default within thirty (30) days from the
receipt of such written notice.

 
The Company may waive the notice requirements set out in subsection (a) above in
whole or in part and if it does so, the Executive's entitlement to remuneration
and benefits as set out in section 6.4 will apply as of the date the Company
waives such notice.
 
6.2  
Company’s Right to Terminate

 
 
The Company may terminate the Executive’s employment under this Agreement at any
time:



(a)  
for just cause which shall include, without limitation, any of the following
events:

 
(i)  
theft, dishonesty or fraud by the Executive with respect to the business of the
Company;

 
(ii)  
the conviction of the Executive for a criminal offence that gives rise or is
likely to give rise to the Company's stock becoming ineligible for listing on
any stock exchange or market or the Company's stock being subject to a
cease-trade order by a Canadian or US securities regulatory authority; or

 
(iii)  
any and all other omissions, commissions or other conduct which would constitute
just cause at law; or

 
(b)  
upon the Executive dying or becoming permanently disabled or disabled for a
period exceeding 180 consecutive days or 180 non-consecutive days calculated on
a cumulative basis over any two year period during the term of this
Agreement.  The Executive shall be deemed to have become disabled if, because of
ill health, physical, mental disability or for other causes beyond the control
of the Executive, the Executive has been unable or unwilling or has failed to
perform the Executive's duties, with or without reasonable accommodation
(provided that no accommodation that imposes undue hardship on the Company will
be required), under this Agreement; or

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(c)  
for any other reason, after which, the Company will pay Executive the severance
payment contemplated in section 6.3 subject to the terms of this Agreement,
including Article 8.  For greater certainty, no severance payments under Section
6.3 will be made following termination by the Company for just cause under
Section 6.2(a).

 
6.3  
Severance Payment

 
 
In the event of the termination of the Executive's employment:



(a)  
by the Executive pursuant to subsection 6.1(b) of this Agreement; or

 
(b)  
by the Company pursuant to subsection 6.2(c) or by the Company in breach of this
Agreement;

 
 
then the Company shall pay to the Executive no later than March 15th of the year
following the year in which the termination occurs, and subject to Article 8, a
lump sum severance payment equal to:



(c)  
an amount equal to the Executive’s annual salary at the time of termination of
the Executive’s employment plus the Executive’s annual incentive target for the
fiscal year pursuant to the Company’s Annual Incentive Program, multiplied by
two in the event that such termination occurs before the first anniversary of
this Agreement; or

 
(d)  
an amount equal to the Executive’s annual salary at the time of termination of
the Executive’s employment plus the Executive’s annual incentive earned in the
previous fiscal year pursuant to the Company’s Annual Incentive Program,
multiplied by two in the event that such termination occurs on or after the
first anniversary of this Agreement.

 
Further, in the event of termination of the Executive’s employment pursuant to
either 6.1(b) or 6.2(c), and subject to Article 8, the Company shall continue
the Executive's group health and dental insurance benefits, if any, under
section 3.4 for a maximum period of 12 months or until such time as the
Executive subsequently becomes covered by another group health plan or otherwise
loses eligibility for COBRA coverage, whichever is earlier, at the Company’s
expense in accordance with COBRA.  The Executive agrees to notify the Company
immediately if he becomes covered by another group health plan.  The Executive
is responsible for electing COBRA coverage and remitting all premium payments
directly to the plan administrator for such coverage, within deadlines set forth
by the plan.  The Company will reimburse the Executive on tax-free basis for
such COBRA premium payments.  In addition, the Company will pay to the
Executive, as soon as practical following the Executive’s termination of
employment and in all events no later than March 15 of the year following the
year of termination, a lump sum payment equal to the Company's cost of providing
group life and long term disability insurance coverage to the Executive for a
period of 12 months.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
In addition, the Company shall reimburse the Executive within 10 days of such
termination for all expenses as contemplated by section 3.4.



6.4  
Compensation Otherwise Due to the Executive on Termination

 
 
In the event of the termination of the Executive's employment under this
Agreement in circumstances other than those set out in section 6.3 of this
Agreement, the Company shall pay the following amounts to the Executive:



(a)  
if terminated pursuant to subsections 6.1(a) or 6.2(a) of this Agreement, the
Company shall pay to the Executive his then-current annual salary accrued
pursuant to section 3.1 of this Agreement as of the date of termination or
effective date of resignation, as applicable; or

 
(b)  
if terminated pursuant to subsection 6.2(b) of this Agreement, the Company shall
pay to the Executive:

 
(i)  
his then-current annual salary accrued pursuant to this Agreement as of the date
of termination; and

 
(ii)  
a lump sum equal to the Executive’s annual salary at the time of termination of
the Executive’s employment.  Such payment will be made no later than March 15 of
the year following the year of such termination.

 
6.5  
Property Interests

 
If the Executive's employment with the Company is terminated, and within three
years of such termination, the Executive acquires directly or indirectly other
than from the Company or its subsidiaries any present or future interest in any
mining claims or properties or mineral interests within 10 kilometers of the
external boundaries of any mineral property held by the Company during the time
the Executive was employed by the Company, the Executive will offer the Company,
in writing the right to acquire such interest in exchange for reimbursement of
his direct and indirect acquisition costs.  The Company shall have 30 days after
receipt of such offer to accept the offer and 90 days after receipt of such
offer to reimburse such costs.
 
 
- 11 -

--------------------------------------------------------------------------------

 


6.6  
Resignations

 
Upon termination of the Executive for whatever reason the Executive shall
forthwith execute and deliver to the Company his written resignation from any
and all offices of the Company and its affiliates, without claim for
compensation for loss of office.


6.7  
Payments in Full Settlement

 
The Executive acknowledges and agrees that the payments pursuant to this Article
6 shall be in full satisfaction of all claims, losses, costs, damages or
expenses in connection with his employment and the termination of his
employment, including termination pay and severance pay pursuant to any
applicable labour laws as amended from time to time.  Except as provided in this
Article, the Executive shall not be entitled to any further termination
payments, damages or compensation whatsoever in connection with the employment
of the Executive and the termination thereof.  As a condition precedent to any
payment pursuant to this Article, the Executive agrees to deliver to the
Company, prior to any such payment, a full and final release from all actions
and claims in connection with his employment and termination of his employment
or any losses, costs, damages or expenses resulting there from in favour of the
Company, its affiliates, subsidiaries, directors, officers, employees and agents
in a form satisfactory to the Company.


7.  
CHANGE OF CONTROL

 
7.1  
Termination By Company.

 
In the event that within the twelve (12) month period immediately following a
Change of Control (as defined in section 7.2 of this Agreement), any of the
following occur:
 
(a)  
a material change (other than a change that is clearly and exclusively
consistent with a promotion) in the Executive’s position, duties,
responsibilities, title or office in effect immediately prior to any Change of
Control;

 
(b)  
a material reduction in the Executive’s Base Salary in effect immediately prior
of any Change of Control; or

 
(c)  
any material breach by the Company of any material provision of this Agreement;

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
then, if the Executive advises the Company in writing of the condition set forth
above within ninety (90) days of the date the Executive has become aware (or
reasonably should have become aware) of the condition, and the Company has not
cured such condition within thirty (30) days from the receipt of written notice
to cure the condition, the Executive’s employment shall be deemed to have been
terminated by the Company and the Company will, on or before March 15th of the
year following the year in which such termination occurs and subject to Article
8, pay to the Executive a lump sum payment equal to the Executive’s annual
salary at the time of termination of the Executive’s employment plus the
Executive’s annual incentive earned in the previous fiscal year pursuant to the
Company’s Annual Incentive Program, multiplied by two, provided that if such
termination occurs during the first year of employment, the amount will be equal
to the Executive’s annual salary at the time of termination of the Executive’s
employment plus the Executive’s annual incentive target pursuant to the
Company’s Annual Incentive Program, multiplied by two.  In addition, the Company
shall continue the Executive's group health and dental insurance benefits, if
any, under section 3.4 for a maximum period of 12 months or until such time as
the Executive subsequently becomes covered by another group health plan or
otherwise loses eligibility for COBRA coverage, whichever is earlier, at the
Company’s expense in accordance with COBRA.  The Executive agrees to notify the
Company immediately if he becomes covered by another group health plan.  The
Executive is responsible for electing COBRA coverage and remitting all premium
payments directly to the plan administrator for such coverage, within deadlines
set forth by the plan.  The Company will reimburse the Executive on tax-free
basis for such COBRA premium payments.  Also, the Company will pay to the
Executive, as soon as practical following the Executive’s termination of
employment an in all events no later than March 15 of the year following the
year of such termination under this Section 7.1, a lump sum payment of an amount
equal to the Company's cost of providing group life and long term disability
insurance coverage to the Executive for a period of 12 months.  The Executive
agrees that compensation payable pursuant to this section 7.1 is in lieu of the
severance package payable under section 6 of this Agreement and shall be the
maximum compensation to which the Executive is entitled to receive in lieu of
reasonable notice, and the Company will have no further obligations to the
Executive with respect to the termination of this Agreement or his/her
employment, including, without limitation, further severance pay or damages.


7.2  
Change of Control.

 
For the purposes of this agreement, a “Change of Control” means any of the
following:
 
(a)  
at least 50% in fair-market value of all the assets of the NovaGold are sold to
a party or parties acting jointly or in concert (as determined pursuant to the
Ontario Securities Act, R.S.O. 1990, c.S.5, as amended (the “OSA”), mutatis
mutandis) in one or more transactions occurring within a period of two (2)
years; or

 
(b)  
there is a direct or indirect acquisition by a person or group of persons acting
jointly or in concert of voting shares of NovaGold that when taken together with
any voting shares owned directly or indirectly by such person or group of
persons at the time of the acquisition, constitutes 40% or more of the
outstanding voting shares of NovaGold, provided that the direct or indirect
acquisition by Electrum Strategic Resources LLC (“Electrum”) of voting shares of
NovaGold shall not constitute a “Change of Control” unless the acquisition of
such additional voting shares when taken together with any voting shares or
securities convertible into voting shares (“Convertible Securities”) held
directly or indirectly by Electrum at the time of acquisition constitutes 50% or
more of the outstanding voting shares of NovaGold.  For purposes of this
subsection (b), all Convertible Securities owned by Electrum will be deemed to
be fully converted or exercised and the number of outstanding voting shares of
NovaGold will be adjusted to reflect such conversion or exercise and Electrum
includes all persons acting jointly or in concert with Electrum; or

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(c)  
a majority of the nominees of the then-incumbent Board of Directors of NovaGold
for election to the Board of Directors of NovaGold are not elected at any annual
or special meeting of shareholders of NovaGold; or

 
(d)  
NovaGold is merged, amalgamated, consolidated or reorganized into or with
another body corporate or other legal person and, as a result of such business
combination, more than 40% of the voting shares of such body corporate or legal
person immediately after such transaction are beneficially held in the aggregate
by a person or body corporate (or persons or bodies corporate acting jointly or
in concert) and such person or body corporate (or persons or bodies corporate
acting jointly or in concert) beneficially held less than 40% of the voting
shares of NovaGold immediately prior to such transaction.

 
Notwithstanding the foregoing provisions of subsections 7.2(a), (b) and (d),
unless otherwise determined in a specific case by majority vote of the Board of
Directors of NovaGold, a “Change of Control” shall not be deemed to have
occurred for the purposes of subsections (a), (b), and (d) solely because
NovaGold, an entity in which NovaGold directly or indirectly beneficially owns
50% or more of the outstanding voting shares (a “Subsidiary”), or any NovaGold
sponsored employee stock ownership plan or any other employee benefit plan of
NovaGold or any Subsidiary either files or becomes obligated to file a report or
a proxy statement under National Instruments NI 51-102 (Continuous Disclosure),
NI 62-103 (Early Warning) or NI 81-102 (Mutual Funds) (or any successor
schedule, form or report or item therein) under the OSA, or in any other fashion
authorized by a regulatory authority having due jurisdiction, disclosing
beneficial ownership by it of voting shares of NovaGold, whether in excess of
forty percent (40%) or otherwise, or because NovaGold reports that a change in
control of NovaGold has occurred or will occur in the future by reason of such
beneficial ownership; nor if the NovaGold is a party to any amalgamation, merger
or similar transaction involving only NovaGold and its Subsidiaries and which
does not result in any change of beneficial ownership of any shares of NovaGold
or of the shares received by former shareholders of NovaGold in any new entity
resulting from that transaction.


7.3  
Limit on Benefits.

 
Notwithstanding anything to the contrary in this Agreement, to the extent
Executive receives any payments and benefits, whether payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
but not limited to, any payments and benefits subject to any plan, program,
arrangement, agreement, or award), in connection with a Change of Control, which
would be subject to the excise tax under U.S. Code section 4999 but for the
operation of this Section 6.5, the Company shall reduce the aggregate amount of
such payments and benefits such that the present value thereof (as determined
under the U.S. Code and the applicable regulations) is equal to 2.99 times the
Executive’s “base amount” as defined in U.S. Code section 280G(b)(3).
 
 
- 14 -

--------------------------------------------------------------------------------

 


8.  
EMPLOYEE RELEASE

 
In order for the Executive to receive the severance payment and the payments
with respect to group health, dental, life and disability coverage under Section
6.3, the severance payment under section 6.4(b)(ii) or the payments under
Section 7.1 of this Agreement (“Severance Payments’), the Executive must sign a
“Separation Agreement” in a form agreeable to the Company, including a release
of claims in the form provided by the Company, on or prior to the date of the
expiration of the twenty-one (21) or forty-five (45) day “consideration period”,
as applicable, provided under the Older Worker Benefit Protection Act (“OWBPA”),
29 U.S.C. § 626(f), or such greater period as the Company may specify.  The
Company agrees to provide the Executive with a release acceptable to the Company
within 10 days of the date of termination of Executive’s employment, and in all
cases no later than a date such that the last day of the any revocation period
set forth in the release will occur on or before February 28 of the year
following the year in which the termination of employment occurs.  Severance
Payments will be paid after the execution of the release and the expiration of
any revocation period set forth in the release, and except for the reimbursement
of COBRA premiums for group heath and dental coverage, all Severance Payments
will be paid no later than March 15 of the year following the year in which
termination of employment occurs.  If the Executive fails to sign the release
within the time frame provided under this Article 8, the Executive will forfeit
any right to Severance Payments and he shall not be entitled to Severance
Payments or to any payments replacing the Severance Payments.
 
9.  
CANADA AGREEMENT

 
Subject to Article 8 of this Agreement, in the event NovaGold breaches the
Canada Agreement, such breach shall also be considered a fundamental breach by
the Company of this Agreement and the Executive shall be entitled to all the
rights and remedies provided for herein upon such a breach.  Subject to Article
8 of this Agreement, in the event the Executive’s employment under the Canada
Agreement is terminated, Executive’s employment under this Agreement also will
be deemed terminated in the same manner and the Executive shall be entitled to
all the rights and remedies provided for herein upon such termination.


10.  
TAX EQUALIZATION

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
The Executive acknowledges and agrees that he may be subject to Canadian taxes
as a result of his employment activities in Canada with the Company and
NovaGold.  The Company will provide the Executive with tax equalization to
ensure that he will pay neither more nor less taxes than he would have had he
remained in his home location in the United States.  This is his Hypothetical
Tax Liability.  Upon completion of the Executive’s annual Canadian and U.S.
income tax returns, an accounting firm retained by the Company will prepare a
tax equalization settlement calculation to determine the Executive’s
Hypothetical Tax Liability and corresponding settlement between the Executive
and the Company.  All tax equalization payments and reimbursements under this
Article 10 will be paid no later than the end of the Executive’s second taxable
year beginning after the taxable year in which the Executive’s U.S. federal
income tax return is required to be filed (including any extensions), or, if
later, the end of the second taxable year beginning after the latest year in
which the Canadian tax return is required to be filed.  For the purposes of this
Agreement “Hypothetical Tax Liability” means what the Executive’s U.S. Federal
and home state income taxes would have been on his taxable compensation had the
Executive remained in his home location in the United States.  The Executive’s
taxable compensation for Hypothetical Tax Liability purposes includes all
taxable compensation components included in this Agreement, the Canada
Agreement, and other taxable benefits including, but not limited to, vehicle
allowances and personal and spouse travel reimbursements under current U.S. tax
regulations.


11.  
 TAX RETURN PREPARATION ASSISTANCE

 
The Company will provide the Executive with both Canadian and U.S. income tax
return preparation assistance for any tax year during which the Executive has a
Canadian tax return filing requirement as a result of his employment activities
with the Company and NovaGold.  This service will be paid for by the Company and
provided by an accounting firm retained by the Company.
 
12.  
INDEMNIFICATION

 
The Company and the Executive agree to execute the attached Indemnity Agreement.


13.  
PERSONAL NATURE

 
The obligations and rights of the Executive under this Agreement are personal in
nature, based upon the singular skill, qualifications and experience of the
Executive.


14.  
RIGHT TO USE EXECUTIVE’S NAME AND LIKENESS

 
During the term of this Agreement, the Executive hereby grants to the Company
the right to use the Executive’s name, likeness and/or biography in connection
with the services performed by the Executive under this Agreement and in
connection with the advertising or exploitation of any project with respect to
which the Executive performs services for the Company.


15.  
LEGAL ADVICE

 
The Executive hereby represents, warrants and acknowledges to the Company that
he has had the opportunity to receive independent legal advice prior to the
execution and delivery of this Agreement.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
16.  
WAIVER

 
No consent or waiver, express or implied, by any party to this Agreement of any
breach or default by any other party in the performance of its obligations under
this Agreement or of any of the terms, covenants or conditions of this Agreement
shall be deemed or construed to be a consent or waiver of any subsequent or
continuing breach or default in such party’s performance or in the terms,
covenants and conditions of this Agreement.  The failure of any party to this
Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.


17.  
NOTICES

 
17.1  
Delivery of Notice

 
 
Any notice relating to this Agreement or required or permitted to be given in
accordance with this Agreement shall be in writing and shall be personally
delivered or mailed by registered mail, postage prepaid to the address of the
parties set out on the first page of this Agreement.  Any notice shall be deemed
to have been received if delivered, when delivered, and if mailed, on the fifth
day (excluding Saturdays, Sundays and holidays) after the mailing thereof.  If
normal mail service is interrupted by strike, slowdown, force majeure or other
cause, a notice sent by registered mail will not be deemed to be received until
actually received and the party sending the notice shall utilize any other
services which have not been so interrupted or shall deliver such notice in
order to ensure prompt receipt thereof.



17.2  
Change of Address

 
 
Each party to this Agreement may change its address for the purpose of this Part
11 by giving written notice of such change in the manner provided for in section
11.1.



18.  
APPLICABLE LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
Alaska and the federal laws of the United States applicable therein, which shall
be deemed to be the proper law hereof.  The parties hereto hereby submit to the
jurisdiction of the courts of Alaska. All obligations of the parties under this
Agreement are subject to receipt of all necessary approvals of the applicable
securities regulatory authorities.  This Agreement is intended to fall within
the exception in U.S. Treasury Regulation 1-409A-1(b)(4) for short term
deferrals, or other applicable exceptions, and will be interpreted and
administered accordingly.


19.  
SEVERABILITY

 
If any provision of this Agreement for any reason be declared invalid, such
declaration shall not affect the validity of any remaining portion of the
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated,
and it is hereby declared the intention of the parties that they would have
executed the remaining portions of this Agreement without including therein any
such part, parts or portion which may, for any reason, be hereafter declared
invalid.
 
 
- 17 -

--------------------------------------------------------------------------------

 


20.  
ENTIRE AGREEMENT

 
This Agreement constitutes the entire agreement between the parties hereto and
there are no representations or warranties, express or implied, statutory or
otherwise other than set forth in this Agreement and there are no agreements
collateral hereto other than as are expressly set forth or referred to herein. 
This Agreement cannot be amended or supplemented except by a written agreement
executed by all parties hereto.


21.  
NON-ASSIGNABILITY

 
This Agreement shall not be assigned by any party to this Agreement without the
prior written consent of the other parties to this Agreement.


22.  
BURDEN AND BENEFIT

 
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.


23.  
TIME

 
Time is of the essence of this Agreement.
 
 
- 18 -

--------------------------------------------------------------------------------

 


24.  
COUNTERPARTS

 
This Agreement may be executed in counterparts and such counterparts together
shall constitute one and the same instrument.




IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the 9th day of January, 2012.
 




NOVAGOLD RESOURCES ALASKA, INC.
Per:         
 
 
____________________________________
Authorized Signatory
 



By: /s/ Gregory A. Lang  
Gregory A. Lang
Chief Executive Officer

 
 
- 19 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------